DETAILED ACTION
This Office action is response to an Amendment filed May 18, 2022, for Application No. 17/124,386. In this amendment, no claims were added or canceled. Claims 1-20 are pending, and have been examined, and are rejected. 

The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to European Application No. EP19306655.2 filed on December 16, 2019.

Response to Arguments
Regarding rejections under 35 U.S.C. § 112(b) on page 8:
The Applicant argues that the claim amendments overcome the rejections.
The Examiner thanks the Applicant for the claim amendments, and the rejections are removed.

Regarding rejections under 35 U.S.C. § 103 on pages 9-10:
The Applicant essentially argues that the claim amendments overcome the rejections.
The Examiner respectfully replies:
The Examiner thanks the Applicant for the claim amendments. While the claim amendments overcome the cited portions of the prior art of record, new rejections are made using further citations in the prior art, which were necessitated by amendment, and thus the claims remain rejected.

Regarding rejections under 35 U.S.C. § 101 on pages 9-10:
The Applicant essentially argues that the claim amendments overcome the rejections.
The Applicant argues on page 12:
 it is also not reasonable to assert that the claims are directed to "mental processes." For instance, the claims are not directed to "concepts performed in the human mind (including an observation, evaluation, judgment, opinion)." Applicant submits that the claimed features taken as a whole are not a simple process that can be achieved in the human mind. 

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.  The steps of the claim appear to recite a mental process, that while tedious, could be performed with pencil-and-paper.  The steps only appear to require repetitious mental steps, which for example, do not require structural elements inside a computer.  The steps appear to be performed in a generic computer. A mental process performed in a generic computer is still a mental process.



The Applicant argues:
The claimed features cannot reasonably be performed entirely in the human mind. At least, the claimed features of optimizing an orientation field of the physical property for the material are simply too complex to reasonably be performed in the human mind. Thus, it is not reasonable to assert that the feature encompasses material that a user could achieve using simply pen and paper. 

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.  The steps of the claim appear to recite a mental process, that while tedious, could be performed with pencil-and-paper. The steps only appear to require repetitious mental steps, which for example, do not require structural elements inside a computer. A generic computer is only used to perform the steps faster.


The Applicant essentially argues:
"if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas," this assertion means that if the claimed features can be performed in the human mind with or without the assistance of a computer, such a claim is a mental process. However, if the claim cannot be performed in the human mind without a computer such a claim is not a mental process. See Ex Parte Hannun (PTAB Appeal No. 2018-003323). In the present case, the claims cannot be performed without a computer.

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.  The steps of the claim appear to recite a mental process, that while tedious, could be performed with pencil-and-paper. The steps only appear to require repetitious mental steps, which for example, do not require structural elements inside a computer.  A generic computer is only used to perform the steps faster.


The Applicant essentially argues on pages 13-14:
the claims clearly integrate the features the Action considered to be abstract into a practical application.  The Action asserts that the features of the claims "insignificant extra-solution activity." However, this is simply not the case.

The Examiner respectfully disagrees:
The argument merely asserts that the features of the claims are not just “insignificant extra-solution activity,” but does not appear to explain why the feature is not “insignificant extra-solution activity.” The step of “obtaining: a 3D finite element mesh, and data associated to the 3D finite element mesh...” appears to be clearly extra-solution data gathering. Further, a judicial exception itself cannot be a practical application, rather an additional element is needed.

The Applicant essentially argues on pages 15-16:
Furthermore, even if the claims were considered to be abstract (which they are not as is noted above), the claims include significantly more under step 2B of the Alice test. 

In particular, the pending claims represent techniques that are not well-understood, routine or conventional. 

In fact, the claims are directed to a significant improvement. Similar to the McRO case, the claimed invention is able to provide features that were not possible in the past. Thus, the claims clearly recite a significant technical improvement. 

Next, the Applicant discusses that the claim optimizes an orientation field of a part, resulting in an orientation field that tends to be continuous.

The Examiner respectfully disagrees:
Optimizing an orientation field is an abstract idea, which cannot provide significantly more or a significant improvement. An abstract idea cannot provide “significantly more,” rather an additional element is needed.

The Applicant essentially argues on pages 16-18:
In addition, the Action has provided insufficient evidence that the claims are directed to well-understood, routine, conventional activity.
When making a rejection, explain why the additional claim  elements do not result in the claim  as a whole 
amounting to significantly more than the judicial exception. 

In the present case, the Action has not provided sufficient reasoned rationale that the claim features taken in an ordered combination add nothing that was not already present when looking at the element taken individually.

Thus, when reviewing the claims, the Action has provided insufficient evidence that the claimed invention, when considered as a whole, is well known or conventional.
At least on this basis, it is respectfully submitted that the pending claim features do not represent a well-understood, routine, and conventional technique.
Thus, when reviewing the claims, the Action has provided insufficient evidence that the claimed invention, when considered as a whole, is well known or conventional.

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees, as follows.  As described in the rejection below, under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that obtaining: a 3D finite element mesh, and data associated to the 3D finite element mesh and including: a plurality of forces forming multiple load cases, each load case being a set of one or more forces exerted at a same time on the mechanical part, the plurality of forces forming multiple load cases in that there exist two or more set sets, each of one or more of the forces, which are not applied at the same time on the mechanical part, and which cannot accumulate and/or compensate each other, and boundary conditions are acquired in any way other than what is well-understood, routine, conventional activity (Instant App. Specification, [0042] “The method comprises providing a 3D finite element mesh and data associated to the 3D finite element mesh.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Initially, the Examiner remarks that the specification recites on page 13, lines 19-21, “The method may be included in a manufacturing process, which may comprise, after performing the method, producing a physical product corresponding to the modeled object.” The Examiner suggests amending the claims to include this limitation, which appears to be a practical application.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The limitations for designing a 3D modeled object representing a mechanical part in the context of this claim, optimizing an orientation field of the physical property for the material, the orientation field being distributed on the 3D finite element mesh, by optimizing a value of an objective function having the orientation field as a free variable, the objective function rewarding orientation continuity  with respect to the physical property in that an optimal value of the objective function corresponds to a continuity of the orientation field... the orientation field being a set or orientations each on a finite element the mesh, each orientation being a set of direction variable,  which is a pure mental process of concepts performed in the human mind, and encompasses the user manually using a pen and paper to draw a 3D object including a plurality of meshes containing forces and boundary conditions and optimizing the 3D object with respect to orientations and continuity with respect to a property of a material i.e., forces. Furthermore, the final of the step of the claim merely recites …the optimizing being based on the 3D finite element mesh and on the data associated to the 3D finite element mesh which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitations obtaining: a 3D finite element mesh, and data associated to the 3D finite element mesh and including: a plurality of forces forming multiple load cases, each load case being a set of one or more forces exerted at a same time on the mechanical part, the plurality of forces forming multiple load cases in that there exist two or more set sets, each of one or more of the forces, which are not applied at the same time on the mechanical part, and which cannot accumulate and/or compensate each other, and boundary conditions merely represents data gathering steps, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that obtaining: a 3D finite element mesh, and data associated to the 3D finite element mesh and including: a plurality of forces forming multiple load cases, each load case being a set of one or more forces exerted at a same time on the mechanical part, the plurality of forces forming multiple load cases in that there exist two or more set sets, each of one or more of the forces, which are not applied at the same time on the mechanical part, and which cannot accumulate and/or compensate each other, and boundary conditions are acquired in any way other than what is well-understood, routine, conventional activity (Instant App. Specification, [0042] “The method comprises providing a 3D finite element mesh and data associated to the 3D finite element mesh.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Independent Claims 13 and 17 recite similar limitations except for the recitation using generic computer components and therefore is also ineligible.

	
	Dependent Claims 2-12, 14-16, and 18-20 merely recite additional aspects of a mental process to design a 3D modeled object. For example,
	Claim 2 recites wherein the objective function depends on angle variables defined on the 3D finite element mesh, the angle variables describing orientations each on a respective element of the 3D finite element mesh, which further represents the mental process utilizing angles and orientations. 
	Claim 3 recites wherein the objective function is a non-convex function and the optimizing includes applying a non-convex sensitivity based optimization, which further represents the mental process non-convex functions to find local minima and sensitivity analysis techniques using pen and paper. 
	Claim 4 recites wherein the non-convex sensitivity based optimization has an angular iteration, the angular iteration being initialized at a value larger than 30° and lower than 90°, which further represents the mental process utilizing angles between 30 and 90 degrees.  
	Claim 5 recites wherein the angular iteration decreases at each iteration of the non-convex sensitivity based optimization, which further represents the mental process iteratively decrease the angles, using pen and paper.  
	Claim 6 recites wherein the optimizing further includes, at each iteration of the non-convex sensitivity based optimization, filtering the orientation field, which further represents the mental process “filtering”, which merely represents a regularization (refer to [0146]) using pen and paper.
	Claim 7 recites wherein the filtering of the orientation field includes, for each element of the 3D finite element mesh, filtering the angle variables describing an orientation on the element, which further represents the mental process utilizing angles and orientations. 
	Claim 8 recites mapping the angle variables onto a 3D orientation vector expressed in Cartesian coordinates, filtering the 3D orientation vector, and mapping the filtered 3D orientation vector back onto angle variables, which further represents the mental process of mapping the angles on the 3D model, using pen and paper.
	Claim 9 recites wherein the filtering of the 3D orientation vector further includes computing a linear combination of other 3D orientation vectors, a contribution of each other 3D orientation vector in the linear combination being a decreasing function of a distance between an element of the 3D finite element mesh corresponding to the other 3D orientation vector and an element of the finite element mesh corresponding the 3D orientation vector., which further represents the mental process utilizing linear and decreasing functions, using pen and paper. 
	Claim 10 recites wherein the decreasing function quantifies a difference between a predefined radius and the distance, which further represents the mental process to quantify a difference, using pen and paper. 
	Claim 11 recites wherein the predefined radius is larger than 1.5 element, larger than two elements or larger than three elements, which further represents the mental process utilizing certain values for a radius. 
	Claim 12 recites wherein the anisotropic behavior is an orthotropic behavior, which further represents the mental process drawing the model according a physical property, i.e., forces.
	Claims 14-16 and 18-20 contains similar limitations and subject matter and are also rejected.

Claim Objections 
Claim 1 is objected to because of the following minor informalities:
The claim recites in line 4, “a continues fiber...” The term appears to want to be “continuous fiber.”
The claim recites in the penultimate line, “a set or orientations.”  The term appears to want to be “a set of orientations.”

Claims 13 and 17 are objected to for reasons analogous to claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyono et al. (Non-Patented Literature, “A novel fiber optimization method based on normal distribution function with continuously varying fiber path”, hereinafter “Kiyono”) in view of Liu et al. (Non-Patented Literature, “A novel CACD/CAD/CAE integrated design framework for fiber-reinforced plastic parts”, hereinafter “Liu”) further in view of Nomura (U.S. Patent Application 20190236220).

	Regarding Claim 1, Kiyono discloses a computer-implemented method for designing a 3D modeled (Kiyono, [Figs. 3 and 5]) object representing a mechanical part formed in a material having an anisotropic behavior (Kiyono, [Page 505, 1st col. “This method can also be applied to the discrete material selection problem, where Ci is the elastic tensor for each material.” [Page 505, 1st col. last para.], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…” – Examiner’s Note: “Anisotropic behavior” merely represents materials having physical properties that are able to change and assume different directions, refer to instant app. [0066]. Accordingly, Kiyono discloses optimization techniques for elastic materials with physical properties, which under the broadest reasonable interpretation, represents the claimed limitations.) 5with respect to a physical property (Kiyono, [Page 505, 1st col.], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”), the method comprising: 
	obtaining: 
		a 3D finite element mesh (Kiyono, [Page 505, 2nd col.], “It is important to mention that Eqs. (1), (4) and (5) are calculated at each element of the finite element mesh.” [Figs. 3 and 5]) and data associated to the 3D finite element mesh (Kiyono, [Page 505, 1st col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh.” [Page 506, 2nd col.], “The fiber paths are defined by the contour lines of a level-set function, and then, these paths are projected as individual fiber angles for each element within the mesh.” – Examiner’s Note: Kiyono discloses optimization techniques with respect to composite laminates, fiber angles, and fiber paths for elements within the 3D mesh, which under the broadest reasonable interpretations, represents “data” associated to the 3D finite element mesh. ) and including: 
		 and 	
	optimizing an orientation field of the physical property for the material (Kiyono, [Introduction], “This work is focused on the optimization of the fiber path orientation and thus, only related works are considered.” [Figs. 3 and 5], and [Page 505, 1st col. 2nd para], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”, and pages 507-508, section 4. Optimization problem formulation, especially, the objective function is to minimize the total compliance of a structure, (a compliance is a physical property) the orientation field being distributed on the 3D finite element mesh (Kiyono, [Figs. 3 and 5]) by optimizing a value of an objective function having the orientation field as a free variable (Kiyono, [Page 508, 2nd col.] “To update the orientation variables, the GCMMA algorithm requires the differentiation of the objective function with respect to the orientation variables, which is presented in the next section.” and pages 507-508, section 4. Optimization problem formulation, especially, page 508, the global displacement U is implicitly a function of theta, which is the orientation variable, and equation 15, which minimizes the objective function C, the total compliance of the structure, which depends on the orientation variable as a free variable in the equation ) the objective function rewarding orientation continuity (Kiyono, [Page 508, 2nd col.] “To update the orientation variables, the GCMMA algorithm requires the differentiation of the objective function with respect to the orientation variables, which is presented in the next section.” [Page 508-509, Section 6: “Achieving fiber continuity”) with respect to the physical property (Kiyono, [Page 505, 1st col. 2nd para], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”), in that an optimal value of the objective function corresponds to a continuity of the orientation field ([Page 508] especially equation 15, optimizes the objective function C corresponding to a continuity of the orientation variable, and section 6 Achieving fiber continuity))    the optimizing being based on the 3D finite element mesh (Kiyono, [Page 505, 2nd col.], “It is important to mention that Eqs. (1), (4) and (5) are calculated at each element of the finite element mesh.” [Figs. 3 and 5]) and on the data associated to the 3D finite element mesh (Kiyono, [Page 505, 1st col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh.” [Page 506, 2nd col.], “The fiber paths are defined by the contour lines of a level-set function, and then, these paths are projected as individual fiber angles for each element within the mesh.” – Examiner’s Note: Kiyono discloses optimization techniques with respect to composite laminates, fiber angles, and fiber paths for elements within the 3D mesh, which under the broadest reasonable interpretations, represents “data” associated to the 3D finite element mesh.) the orientation field being a set or orientations each on a finite element of the mesh each orientation being a set of direction variables ( [figure 5],  shows an orientation field with orientations on each finite element, and the orientations indicate a direction, and page 508, equation 15, shows an orientation variable theta for each finite element indicating direction). 

While Kiyono discloses load calculations and constraints with respect to the orientation variables of which may properly imply to one of ordinary skill in the art as a plurality of forces forming multiple load cases, and 10boundary condition, Kiyono does not expressly disclose a plurality of forces forming multiple load cases, each load case being a set of one or more forces exerted at the same time on the mechanical part, the plurality of force forming multiple load cases in that there exist two or more sets, each of one or more forces, which are not applied at the same time on the mechanical part, and which cannot accumulate and/or compensate each other, and, the mechanical part being a continuous fiber manufactured part.
	However, ---Liu discloses a plurality of forces (Liu, [Page 7, Section 2.5.2], “Self-weight (body forces) and thermal (temperature) loads represent another type of design dependent loading where the magnitude of the loading is density dependent.” [Page 11, Section 2.6.4, “Another category of applications explicitly utilizes aerodynamic forces computed on a flexible wing, which inherently includes aeroelastic coupling between the aerodynamic and structural analysis.” [Page 14, Section 2.8.4.], “The majority of research in density-based topology optimization is based on problems where structures are subjected to external forces and zero-prescribed displacement boundary conditions (or the appropriate analogs in alternative physics problems).”) forming multiple load cases (Liu, [Page 7, Section 2.5], “Design dependent loads in topology optimization refer to loads whose location, direction, or magnitude vary along with changes in the design during the optimization process.”), and 10boundary conditions (Liu, [Page 14, Section 2.8.4.], “The majority of research in density-based topology optimization is based on problems where structures are subjected to external forces and zero-prescribed displacement boundary conditions (or the appropriate analogs in alternative physics problems).” [Page 28, Section 6.2.5, “The quantification of these uncertainties, and their inclusion in design, is especially important in topology optimization because of the high sensitivity of results to design criteria such as loading and boundary conditions.”)
Nomura teaches “the mechanical part being a continuous fiber manufactured part”  (paragraph [0047], continuous fiber printing produces a continuous fiber manufactured part, “...advanced manufacturing processes such as automated tape layout (ATL), tailored fiber placement (TFP), and continuous fiber printing (CFP). Generally, manufacturing processes with higher freedom in orientation control can produce higher performing composites,...”) and “a plurality of forces forming multiple load cases, each load case being a set of one or more forces exerted at the same time on the mechanical part, the plurality of force forming multiple load cases in that there exist two or more sets, each of one or more forces, which are not applied at the same time on the mechanical part, and which cannot accumulate and/or compensate each other,” (paragraph [0109], “[0109] This example presents the design of a tandem bicycle frame providing a multi-load problem depending on whether the heavier rider is sitting in the front or in the rear, which is very suitable for testing anisotropic topology optimization. FIG. 16 shows the design domain and boundary conditions of the simplified tandem bicycle frame example. The design domain is discretized with 11052 free irregular quadrilateral elements. The example assumes that an adult and a child will be riding the bicycle. Depending on who is sitting in the front, there are two loading conditions. Each load is applied and solved independently.,”).

Kiyono, Liu and Nomura are each and respectively analogous to the instant application because they are from the same field of endeavor of Finite Element techniques for modeling 3D objects. The motivation to use the teachings of Nomura with the teachings of Kiyono would have been the benefits recited  in Nomura including 30% improved compliance compared to benchmark design ([0113] The optimized multi-load compliance for the multi-component case is 3312, which is more than 30% improvement over the benchmark isotropic design.). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Liu’s design to integrate a plurality of forces forming multiple load cases to optimize a design of a mechanical structure with varying forces and loads (Liu, [Page 7, Section 2.5], “Design dependent loads in topology optimization refer to loads whose location, direction, or magnitude vary along with changes in the design during the optimization process.”) and boundary conditions to quantify uncertainties in the design process (Liu, [Page 28, Section 6.2.5, “The quantification of these uncertainties, and their inclusion in design, is especially important in topology optimization because of the high sensitivity of results to design criteria such as loading and boundary conditions.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the teachings Nomura with the teachings of Kiyono to achieve the benefits recited above. 


	Regarding Claim 2, Kiyono discloses the method of claim 1, wherein the direction variables are angle variables (especially page 507, section 4 Optimization problem formulation, each element has one orientation variable theta, which represents a fiber angle) and the objective function depends on the angle variables  (pages 507-508, section 4. Optimization problem formulation, especially, page 508, the global displacement U is implicitly a function of theta, which is the orientation variable, and equation 15, which minimizes the objective function C, the total compliance of the structure, which depends on the orientation variable as a free variable in the equation). 


	20 Regarding Claim 3, Kiyono discloses the method of claim 2, wherein the objective function is a non-convex function (Kiyono, [Abstract], “This paper proposes a novel fiber orientation optimization method based on the optimized selection of discrete angles, commonly used to avoid the multiple local minima problem found in fiber orientation optimization methods that consider the fiber angle as the design variable.” [Page 509, 2nd col.], “It can be seen that this method is indeed very susceptible to the local minima problem, where both results are totally different.”- Examiner’s Note: Under the broadest reasonable interpretation, a “non-convex function” merely represents a function for calculating local minima, refer to instant application [0140-0143]. Accordingly, Kiyono discloses optimization methods including calculating local minima, which under the broadest reasonable interpretation, represents a “non-convex function”.)  and the optimizing includes applying a non-convex sensitivity based optimization (Kiyono, [Page 505, 2nd col.], “First, even with large values of ph, fiber convergence can not be guaranteed, especially at low stress regions because the sensitivity of the objective function with respect to the variables can be very low and no particular angle is chosen.” [Page 508, Section 5, “Sensitivity Analysis”).

	Regarding Claim 4, Kiyono discloses the method of claim 3, wherein the non-convex sensitivity based optimization has an angular iteration (Kiyono, [Page 508, 1st col.], “The optimization procedure runs iteratively and follows the flowchart presented in Fig. 4.” [Page 510, 2nd col.], “Table 2 summarizes the compliance values for all cases and Fig. 10 shows the evolution of the compliance values through the iterations.”), the angular iteration being initialized at a value larger than 2530* and lower than 90* (Kiyono, [Page 509, 2nd col.], “Fig. 7 shows the optimized solution by using the CFAO method. In this case, two results have been obtained by using different initial fiber configurations…” – Examiner’s Note: Kiyono discloses an iterative optimization technique for a plurality of angles. Further, referring to [Fig. 7], Kiyono discloses the ability to have initial configurations starting at 0 degrees or 45 degrees, which represents a value larger than 30 and lower than 90.). 

	Regarding Claim 5, Kiyono discloses the method of claim 4, wherein the angular iteration decreases at each iteration (Kiyono, [Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953.” – Examiner’s Note: Kiyono discloses decreasing iterations techniques with respect to a penalization coefficient associated with the angles to reach a local minimum, which under the broadest reasonable interpretation, represents each angular iteration being decreased throughout the optimization). of the non-convex (Kiyono, [Abstract], “This paper proposes a novel fiber orientation optimization method based on the optimized selection of discrete angles, commonly used to avoid the multiple local minima problem found in fiber orientation optimization methods that consider the fiber angle as the design variable.” [Page 509, 2nd col.], “It can be seen that this method is indeed very susceptible to the local minima problem, where both results are totally different.”- Examiner’s Note: A “non-convex” function merely represents a function for calculating local minima, refer to instant application [0140-0143].)  sensitivity based optimization (Kiyono, [Page 505, 2nd col.], “First, even with large values of ph, fiber convergence can not be guaranteed, especially at low stress regions because the sensitivity of the objective function with respect to the variables can be very low and no particular angle is chosen.” [Page 508, Section 5, “Sensitivity Analysis”).

	Regarding Claim 6, Kiyono discloses the method of claim 3, wherein the optimizing further includes, at each iteration of the non-convex sensitivity based optimization (Kiyono, [Page 508, 1st col.], “The optimization procedure runs iteratively and follows the flowchart presented in Fig. 4.” [Page 510, 2nd col.], “Table 2 summarizes the compliance values for all cases and Fig. 10 shows the evolution of the compliance values through the iterations.”), filtering the orientation field (Kiyono, [Page 506, 2nd col.], “…a filtering technique can be easily implemented to achieve fiber continuity.” [Page 508, 2nd col.], “The proposed filter for fiber continuity is a spatial filter based on the projection technique [34, 35]” [Fig. 5]).

	Regarding Claim 7, Kiyono discloses the method of claim 6, wherein the filtering of the orientation field includes, for each element of the 3D finite element mesh, filtering the angle variables (Kiyono, [Page 509, 1st col.], “In the CFAO method, the angle of each element he is the variable. For the BCP and NDFO methods, there are 16 candidate angles, equally distributed” [Page 509, 2nd col.], “The proposed filter for fiber continuity is a spatial filter based on the projection technique [34,35]. Besides the orientation variables already defined for each element in the mesh, another set of variables must be defined” [Fig. 5]) describing an orientation on the element (Kiyono, [Page 509, 2nd col.], “The proposed filter for fiber continuity is a spatial filter based on the projection technique [34,3 5]. Besides the orientation variables already defined for each element in the mesh, another set of variables must be defined” [Fig. 5]).

	Regarding Claim 8, Kiyono discloses the method of claim 7, wherein the filtering of the angle variables further includes: 
	mapping the angle variables onto a 3D orientation vector expressed in Cartesian coordinates (Kiyono, [Fig, 3] – Examiner’s Note: Refer to [Fig. 8] of the instant application for reference.), 10filtering the 3D orientation vector (Kiyono, [Fig. 5]), and mapping the filtered 3D orientation vector back onto angle variables (Kiyono, [Fig, 3] – Examiner’s Note: Refer to [Fig. 8] of the instant application for reference. Further, as noted above, Kiyono discloses an iterative technique, which under the broadest reasonable interpretation, represents remapping the filtered angle variables throughout the optimization process.).

	Regarding Claim 9, Kiyono discloses the method of claim 8, wherein the filtering of the 3D orientation vector further includes computing a linear combination of other 3D orientation vectors (Kiyono, [Page 508, 1st col.], “The differential of the compliance function with respect to the orientation variables for linear analysis… The differential of the stiffness matrix can be calculated element-wise, since each element has its own orientation variable.” – Examiner’s Note: Kiyono discloses a linear analysis with respect to the orientation variables, which under the broadest reasonable interpretation, represents a “linear combination” of the orientation vectors. ), a 15contribution of each other 3D orientation vector in the linear combination (Kiyono, [Page 505, 2nd col,], “In an attempt to improve the discrete fiber angle optimization method, Bruyneel [9] proposed the SFP method that defines the weighting functions as the shape functions from the FEM. The method is presented only.” Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953 - Examiner’s Note: The applicant provides examples of “contributions” as merely weights or coefficients, refer to instant application [0154]. Accordingly, Kiyono discloses weighting functions and coefficients associated with the optimization calculations, which under the broadest reasonable represents, represents a “contribution” for the linear analysis.) being a decreasing function of a distance between an element of the 3D finite element mesh corresponding to the other 3D orientation vector (Kiyono, [Page 505, 2nd col,], “In an attempt to improve the discrete fiber angle optimization method, Bruyneel [9] proposed the SFP method that defines the weighting functions as the shape functions from the FEM. The method is presented only.” [Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953.” – Examiner’s Note: Kiyono discloses decreasing iterations associated with the angle optimization method, which under the broadest reasonable interpretation, represents a “decreasing function” with respect to the angles or “distance” between elements of the mesh.) and an element of the finite element mesh corresponding the 3D orientation vector (Kiyono, [Page 505, 2nd col,], “…where Vi is the orientation design variable associated to each candidate angle i, and ph is the penalization coefficient used to drive the orientation… It is important to mention that Eqs. (1), (4) and (5) are calculated at each element of the finite element mesh.” – Examiner’s Note: Kiyono discloses orientation design variables, which under the broadest reasonable interpretation, represents an “element” of the finite element mesh corresponding to the orientation vector.).

	20 Regarding Claim 10, Kiyono discloses the method of claim 9, wherein the decreasing function quantifies a difference (Kiyono, [Page 509, “Numerical Examples”], “The results with fiber continuity are shown with different filter radius to show that the level of continuity can be controlled.” – Examiner’s Note: As cited above, Kiyono discloses an iterative decreasing function for a radius optimizations, which under the broadest reasonable interpretation, represents quantifying a difference of each radius between each iteration as it decreases.) between a predefined radius (Kiyono, [Page 510, 2nd col.], “Finally, by using the NDFO-C method, i.e., with the proposed filter to achieve fiber continuity, the optimized results are presented in Fig. 9, where two different filter radius have been used, r = 20 mm and r = 50 mm.”) and the distance (Kiyono, [Page 505, 2nd col,], “In an attempt to improve the discrete fiber angle optimization method, Bruyneel [9] proposed the SFP method that defines the weighting functions as the shape functions from the FEM. The method is presented only.” [Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953.” – Examiner’s Note: As noted above, Kiyono discloses decreasing weighted iterations associated with the angle optimization method including coefficients, which under the broadest reasonable interpretation, represents a “decreasing function” with respect to the angles or “distance” between elements of the mesh.).

	Regarding Claim 11, Kiyono discloses the method of claim 10, wherein the elements of the finite element mesh have all a same size, and the predefined radius is larger than 1.5 times the size, larger than two times the size or larger than three three times the size (Kiyono, [Page 510, 2nd col.], “Finally, by using the NDFO-C method, i.e., with the proposed filter to achieve fiber continuity, the optimized results are presented in Fig. 9, where two different filter radius have been used, r = 20 mm and r = 50 mm.” – Examiner’s Note: In view of the 112(b) rejection and for the interests of compact prosecution, the examiner will interpret the claim to represent the number of elements as values. Accordingly, Kiyono discloses a predefined radius of 20 and 50, which under the broadest reasonable interpretation, represents a radius larger than 1.5, 2, or 3 values.).

	Regarding Claim 12, Kiyono discloses the method of claim 1, wherein the anisotropic behavior (Kiyono, [Page 505, 1st col. “This method can also be applied to the discrete material selection problem, where Ci is the elastic tensor for each material.” [Page 505, 1st col. last para.], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”) – Examiner’s Note: “Anisotropic behavior” merely represents materials having physical properties that are able to change and assume different directions, refer to instant app. [0066]. Accordingly, Kiyono discloses optimization techniques for elastic materials with physical properties, which under the broadest reasonable interpretation, represents “anisotropic behavior”.) or is an orthotropic behavior (Kiyono, [Page 505, 1st col.], “This is the definition of ‘‘fiber convergence” in the case of discrete fiber angle optimization, where the candidates are the discrete angles hi defined a priori, and Ci is the rotated elastic tensor of the orthotropic material used.” [Page 507, 2nd col.], “To illustrate the proposed method, the eight node laminated shell element is used to model thin structures made of orthotropic materials.”).


	Regarding Claim 13, Kiyono and Liu discloses for:
	Refer to the analysis of Claim 1 which contains similar limitations and subject matter.

	Kiyono and Liu does not expressly disclose a non-transitory computer readable storage medium having recorded thereon a computer program comprising instructions.
	However, Nomura discloses a non-transitory computer readable storage medium having recorded thereon a computer program comprising instructions (Nomura, [0078], “FIG. 9 depicts an example computing device 602, further illustrating a system for multi-component topology optimization, and/or a non-transitory computer usable medium having computer readable program code for multi-component topology optimization embodied as hardware, software, and/or firmware, according to embodiments shown and described herein.”).
	
	Regarding Claim 14, Kiyono, Liu, and Nomura discloses the non-transitory computer readable storage medium of claim 13. 
	Refer to the analysis of Claim 2 which contains similar limitations and subject matter.
	
	Regarding Claim 15, Kiyono, Liu, and Nomura discloses the non-transitory computer readable storage medium of claim 14.
	Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 16, Kiyono, Liu, and Nomura discloses the non-transitory computer readable storage medium of claim 15.
	Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 17, Kiyono and Liu discloses a 
	Refer to the analysis of Claim 1 which contains similar limitations and subject matter

	Kiyono and Liu does not expressly disclose a computer comprising: a processor coupled to a memory and a graphical user interface, wherein the memory has recorded thereon a computer program including instructions:
	However, Nomura discloses a computer comprising:  
	a processor coupled to a memory (Nomura, [0080], “The processor 630 may include any processing component configured to receive and execute computer readable code instructions (such as from the data storage component 636 and/or memory component 640).”) and a graphical user interface (Nomura, [0082], “The operating logic may also include computer readable program code for displaying the graphical user interface.”), wherein the memory has recorded thereon a computer program including instructions (Nomura, [0080], “The processor 630 may include any processing component configured to receive and execute computer readable code instructions (such as from the data storage component 636 and/or memory component 640).”).
	Kiyono, Liu, and Nomura are each and respectively analogous to the instant application because they are from the same field of endeavor of Finite Element techniques for modeling 3D objects. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nomura’s design of a computer comprising: a processor coupled to a memory and a graphical user interface, wherein the memory has recorded thereon a computer program including instructions to perform a computer method.

	Regarding Claim 18, Kiyono, Liu, and Nomura discloses the computer of claim 17. Refer to the analysis of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 19, Kiyono, Liu, and Nomura discloses the computer of claim 18. Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 20, Kiyono, Liu, and Nomura discloses the computer of claim 19, Refer to the analysis of Claim 4 which contains similar limitations and subject matter.

Conclusion
	Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brennan et al. (U.S. Patent No. 8,970,590 B1) discloses Finite Element techniques to design a 3D object.   
	Deaton et al. (Non-Patented Literature, “A survey of structural and multidisciplinary continuum topology optimization: post 2000”) discloses Finite Element techniques to design a 3D object.   
	Petrovic et al. (Non-Patented Literature, “Orthotropic material orientation optimization method in composite laminates”) discloses Finite Element techniques to design a 3D object.   	
	Inci et al. (Non-Patented Literature, “DISCRETE FIBER ANGLE AND CONTINUOUS FIBER PATH OPTIMIZATION IN COMPOSITE STRUCTURES”) discloses Finite Element techniques to design a 3D object.   	
	Lund (Non-Patented Literature, “Finite Element Based Design Sensitivity Analysis and Optimization”) discloses Finite Element techniques to design a 3D object.   

Nomura (U.S. Patent Application Publication 20200356638) teaches method of designing a component, which comprises an anisotropic material, by optimizing, as a function of position, an orientation of the anisotropic material (a continuous fiber).
Blom (U.S. Patent Application Publication 20140288893) teaches optimizing an orientation of a fiber path.

Winfree (U.S. Patent Application Publication 20180372488) teaches optimizing an orientation of a fiber path.

Lewicki (U.S. Patent Application Publication 20200055252) teaches optimizing fiber orientation.

Mantha (U.S. Patent 9656429) rrrrrrrrrrrrrrrrrrrrrrrteaches optimizing an orientation of a fiber path.

Delin Jiang et al., “Continuous Fiber Angle Topology Optimization for Polymer Composite Deposition Additive Manufacturing Applications,” 2019, Fibers 2019, 7, 14, pages 1-21; teaches continuous fiber angle optimization for continuous fibers. 

Alexander A. Safonov, “3D topology optimization of continuous fiber-reinforced structures via natural evolution method,” 2019, Composite Structure, 215, pages 289-297; teaches continuous fiber angle optimization for continuous fibers. Nearly teaches the independent claim.

Christopher J. Brampton et al., “New optimization method for steered fiber composites using the level set method,” 2015, Struct Multidisc Optim (2015) 52, pages 493–505; teaches optimizing fiber angle.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/RG/


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147